Name: Council Regulation (EC) No 1148/2002 of 26 June 2002 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: agricultural activity;  industrial structures and policy;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32002R1148Council Regulation (EC) No 1148/2002 of 26 June 2002 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products Official Journal L 170 , 29/06/2002 P. 0011 - 0012Council Regulation (EC) No 1148/2002of 26 June 2002amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) By virtue of Regulation (EC) No 2505/96(1), the Council opened Community tariff quotas for certain agricultural and industrial products. Community demand for the products in question should be met under the most favourable conditions. Community tariff quotas should therefore be opened at reduced or zero rates of duty for appropriate volumes, and increased or extended in the case of certain existing tariff quotas, while avoiding any disturbance to the markets for these products.(2) Regulation (EC) No 2505/96 should therefore be amended.(3) Having regard to the economic importance of this Regulation, it is necessary to invoke the ground of urgency provided for in point I(3) of the Protocol annexed to the Treaty on European Union and to the Treaties establishing the European Communities on the role of national parliaments in the European Union,HAS ADOPTED THIS REGULATION:Article 1For the quota period from 1 January to 30 June 2002, Annex I to Regulation (EC) No 2505/96 shall be amended as follows:- order number 09.2935: the amount of the tariff quota shall be altered to 80000 tonnes.Article 2For the quota period from 1 January to 31 December 2002, Annex I to Regulation (EC) No 2505/96 shall be amended as follows:- order number 09.2799: the amount of the tariff quota shall be altered to 50000 tonnes,- order number 09.2950: the amount of the tariff quota shall be altered to 6500 tonnes.Article 3With effect from 1 July 2002, the tariff quotas listed in the Annex to this Regulation shall be added to Annex I to Regulation (EC) No 2505/96.Article 4This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 26 June 2002.For the CouncilThe PresidentC. Villalobos(1) OJ L 345, 31.12.1996, p. 1. Regulation as last amended by Regulation (EC) No 2559/2001 (OJ L 344, 28.12.2001, p. 5).ANNEX>TABLE>